IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39603

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 709
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 9, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID LEROY PAYTON,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Jeff M. Brudie, District Judge.

       Appeal from judgment of conviction and determinate sentence of three years for
       aggravated assault and consecutive unified life term, with a minimum period of
       confinement of five years, for robbery, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Leroy Payton pled guilty to aggravated assault (I.C. §§ 18-901(b), 18-905(a), and
18-906) and robbery (I.C. §§ 18-6501, 18-6502, and 18-6503). The parties entered into a
binding I.C.R. 11 plea agreement. Pursuant to the agreement and in exchange for Payton’s guilty
plea, the state dismissed additional charges. Payton waived his right to appeal his sentences.
       The district court sentenced Payton to a determinate sentence of three years for
aggravated assault and consecutive unified life term, with a minimum period of confinement of
five years, for robbery. Payton appeals.




                                                1
       We hold that Payton’s appellate challenge to the excessiveness of his sentences has been
waived by his plea agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133
P.3d 1251, 1252 (Ct. App. 2006). Payton’s plea agreement contained a clause by which Payton
waived his right to appeal his sentences. Accordingly, we dismiss Payton’s appeal.




                                               2